Citation Nr: 0112185	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-42 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for status-post fracture of 
the left tibia.






ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) for 
3 months and 29 days, including a period from May 25 to July 
19, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that, among other things, denied a claim of entitlement to 
service connection for status-post fracture of the left 
tibia.  The veteran was notified of the denial by a letter in 
August 1996.  (The veteran also initiated an appeal of a 
denial of service connection for a fracture of the right 
tibia, but this claim was granted in June 1999.)


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.

Although the veteran's service medical records are negative 
for any reference to a left tibia fracture or any left tibia 
problems, the veteran alleges that he suffers from a left 
tibia disability due to injury in service.  He claims that he 
broke his leg while on ACDUTRA (see veteran's March 1996 
written statement).  He maintains that he has serious 
problems with his leg and would not have had such problems 
had it not been for what he suffered while on ACDUTRA.  

The veteran's service medical records show that, in 
July 1988, he was seen for complaints of pain in the right 
knee.  X-ray revealed a complete stress fracture at the 
junction of the middle and distal thirds of the right tibia.  
His right lower leg was placed in a cast.  The discharge 
diagnosis was complete stress fracture of the right tibia.  
(As noted above, service connection for status-post fracture 
of the right distal tibia was granted by the RO in 
June 1999).  Nevertheless, post-service records show that, 
when examined by VA in March 1996, the veteran gave a history 
of a left tibia fracture, which occurred while running.  He 
reported that the left tibia had cracked, and his left leg 
was placed in a cast.  The diagnosis was status-post fracture 
of the left tibia, by history.  

The Board recognizes that the RO has more recently tried to 
have the veteran examined, presumably to clarify whether he 
has fracture residuals affecting just one, or both of his 
legs.  The veteran has not reported to several scheduled 
examinations.  Nevertheless, given the duties to notify and 
assist as now set forth in the Veterans Claims Assistance Act 
of 2000, the Board finds that further evidentiary development 
of the case is required.  This is so primarily because there 
may be additional medical records available that likely will 
shed more light on whether the veteran sustained a fracture 
of the left tibia during military service.  

In a written statement of March 1996, the veteran reported 
that he had a cast of the affected leg removed in 
November 1988 at the Moses Cone Hospital in Greensboro, North 
Carolina.  A review of the record reveals that these 
treatment records have neither been requested nor associated 
with the claims file; yet, such records may be pertinent to 
the veteran's claim.  To ensure that VA has met its duty to 
assist and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should attempt to verify the 
veteran's periods of military service, 
especially any period of ACDUTRA that 
preceded the May to July 1989 period.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
the left tibia that has not already been 
made part of the record, including 
treatment records from the Moses Cone 
Hospital in 1988, if any, and ensure that 
all pertinent records of VA or private 
treatment have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the above-requested development 
has been completed, the RO should review 
the file and undertake any additional 
development deemed warranted, including 
obtaining medical opinion evidence 
regarding the medical probability that 
the veteran has left tibia fracture 
residuals from injury in service.  Any 
examiner called upon to provide such an 
opinion should review the entire record, 
including evidence obtained as a result 
of the development sought above.  If no 
disability or nexus to service is found, 
this should be affirmatively stated and 
reconciled with findings such as those 
made by a VA examiner in March 1996.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


